Citation Nr: 1737738	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Board remanded the Veteran's claims to the AOJ for additional development, to include the attempted procurement of additional treatment records from the Arkansas Valley Correctional Facility (AVCF) in Ordway, Colorado.  In its remand requests, the Board specifically stated that, if attempts to obtain the records were unsuccessful, the AOJ was expected to inform the Veteran and his representative of the negative results, the attempts to obtain the records, and what further actions were to be taken.  In July 2016, the AOJ issued a letter to the Veteran, requesting that he complete and return the enclosed authorization and release forms to allow the AOJ to obtain the Veteran's AVCF treatment records.  The United States Postal Service returned the July 2016 letter to the AOJ a few weeks later as undeliverable due to an incorrect address.  In November 2016, the Veteran contacted the AOJ and provided them with an updated address.  The AOJ subsequently did not issue a copy of the July 2016 letter to the Veteran at the updated address or take any other steps to obtain the AVCF treatment records.  The AOJ also did not provide the Veteran and his representative with the notice indicating that its attempts to obtain the required records were unsuccessful, as required in the Board's July 2016 remand requests.  A remand is necessary to attempt to obtain the outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records and attempt to procure all treatment records from the Arkansas Valley Correction Facility in Ordway, Colorado.  

If attempts to obtain the records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken, and be given the opportunity to provide the records himself.

2.  If any treatment records are obtained as a result of this remand, schedule the Veteran for a VA medical examination with a qualified examiner to determine the etiology of the claimed shoulder, knee, and foot disabilities.  The examiner must review the record and should note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should offer diagnoses for any shoulder, knee, or foot disability found.  After an examination, an interview with the Veteran, and a review of the claims file, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed shoulder disability was caused by service or any incident of service, to include parachute training?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed knee disability was caused by service or any incident of service, to include parachute training?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed foot disability was caused by service or any incident of service, to include parachute training?

A complete rationale for the opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3.  After any other development, to potentially include the obtaining of another VA medical opinion regarding the etiology of the Veteran's claimed tinnitus disability if deemed reasonably necessary by the procurement of additional treatment records for that condition, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




